DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on November 5, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Figs. 2A and 25 (claims 1-20) in the reply filed on April 18, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "second upper gate electrode disposed above the selection line stud inside the upper gate" of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 13 recites the limitation “a second upper gate electrode disposed above the selection line stud inside the upper gate stack.”  However, neither the figures or the specification describes where the second upper gate electrode G2b is disposed above the selection line stud SLS.  It is unclear if the applicant meant to claim the embodiment consistent with the specification or is intending to claim a completely different embodiment.  For purposes of examination this will be interpreted as “a second upper gate electrode disposed above the string selection line inside the upper gate stack.”
Claim 14 is rejected due to its dependence from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Lue (US 2012/0182808).
Claim 1, Hwang discloses (Fig. 7E) a semiconductor device comprising: 	a memory stack (115, stacked structure, Para [0045]) disposed on (115 is on 100) a substrate (100, substrate, Para [0045]), the memory stack including (115 includes 110) a lower gate electrode (110, first gate patterns, Para [0045]); 	a channel structure (130, vertical active pattern, Para [0045]) vertically penetrating the memory stack (130 penetrates 115); 	an upper gate stack (415, stacked structure includes gate patterns 410, Para [0056]) disposed on the memory stack (415 is on 115), the upper gate stack including a string selection line (uppermost 410 may be gate of string selection, hereinafter “SSL”, Para [0060]); 	a channel contact (430, fourth vertical active pattern, considered contact as it is connected to 130 through 230 and 330, Para [0056] –[0057]) vertically penetrating the upper gate stack (430 vertically penetrates 415) and connected to the channel structure (430 connected to 130 through 230 and 330, Para [0056] –[0057]); 	a vertically extending memory gate contact (560a on 110 of 115, first contact portion, hereinafter “MGC”, Para [0116]) disposed on the lower gate electrode (MGC on 110); and 	a vertically extending selection line stud (563a/575a on SSL, second contact plug/second contact portion, hereinafter “SLS”, Para [0153]) disposed on the string selection line (SLS is on SSL), and the selection line stud includes a material different from a material of the memory gate contact (575a of SLS may be formed of different material than 560a of MGC, Para [0117]).	Hwang does not explicitly disclose wherein the string selection line includes a material different from a material of the lower gate electrode, 	However, Lue discloses a memory device where string selection lines may comprise polysilicon and word (gate) lines may comprise tungsten (Para [0024]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lue, including the specific material of the string selection lines and gates  to the teachings of Hwang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a string selection line and gate (word) line respectively. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 2, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang discloses (Fig. 7E) wherein the string selection line (410 is gate pattern, and gate pattern material may be polycrystalline silicon, Para [0046]) and the selection line stud include polysilicon (563a may be same material as 560a which may be polysilicon, Para [0117], [0119]).	Claim 3, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang discloses (Fig. 7E) wherein the memory gate contact includes a same material as the lower gate electrode (560a may be tungsten and 110 may be tungsten, Para [0046], [0117]).	Claim 4, Hwang in view of Lue discloses the semiconductor device of claim 3.	Hwang discloses (Fig. 7E) wherein the lower gate electrode and the memory gate contact include tungsten (560a may be tungsten and 110 may be tungsten, Para [0046], [0117]).	Claim 5, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang discloses (Fig. 7E) wherein a top surface of the selection line stud is disposed at a higher level than a top surface of the memory gate contact (top surface of 575a of SLS is at a higher level than top surface of MGC).	Claim 6, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang discloses (Fig. 7E) further comprising: 	a vertically extending channel stud (563a/575b on 430, first contact portion/second contact portion, hereinafter “cstud”, Para [0119]) disposed on the channel contact (cstud is disposed on 430); and 	a vertically extending lower stud (575a on MGC, second contact portions, hereinafter “lstud”, Para [0119]) disposed on the memory gate contact (lstud is on MGC).	Claim 7, Hwang in view of Lue discloses the semiconductor device of claim 6.	Hwang discloses (Fig. 7E) wherein the channel stud includes a same material as the selection line stud (since both cstud and SLS comprise 563a they would have a same material).	Claim 8, Hwang in view of Lue discloses the semiconductor device of claim 6.	Hwang discloses (Fig. 7E) wherein a top surface of the selection line stud is disposed at a same level as a top surface of the channel stud (top surface of SLS is at the same level as top surface of cstud).	Claim 9, Hwang in view of Lue discloses the semiconductor device of claim 6.	Hwang discloses (Fig. 7E) wherein the lower stud includes a same material as the selection line stud (575b of SLS and 575a of lstud may have the same material, Para [0119]), and a top surface of the selection line stud is disposed at a same level as a top surface of the lower stud (top surface of SLS is at the same level as top surface of lstud).
	Claim 10, Hwang in view of Lue discloses the semiconductor device of claim 6.	Hwang discloses (Fig. 7E) wherein the selection line stud is thicker than the channel stud (563a of SLS has a larger vertical thickness than 563a of cstud).	Claim 12, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang discloses (Fig. 7E) further comprising: 	a first upper gate electrode (second topmost 410, hereinafter “gate” disposed below the selection line stud inside the upper gate stack (gate is below SLS and inside 415); and 	a first upper stud (563a/575b disposed on gate, hereinafter “stud1”) disposed on the first upper gate electrode and extending vertically (stud1 is disposed on gate and extends vertically).	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Lue (US 2012/0182808) in further view of Jang (US 2010/0133606) .
Claim 11, Hwang in view of Lue discloses the semiconductor device of claim 6.	Hwang in view of Lue does not explicitly disclose wherein a string conductive pad is provided on an upper side of the channel contact, and the string conductive pad includes a same material as the channel stud.	However, Jang disclose (Fig. 13) a conductive pad (340, channel pad, Para [0031]) formed on a channel contact (305, vertical channel layer, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the pad of Jang as it reduce resistance between channels and upper connections (Para [003]).	Furthermore, Jang discloses the channel pad 340 may be a semiconductor material (Para [0031]) and Hwang discloses cstud may be a semiconductor material (Para [0117]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Jang, including the specific material of the channel pad to the teachings of Hwang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a channel pad. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Lue (US 2012/0182808) in further view of Jeong (US 2017/0200676).
Claim 13, Hwang in view of Lue discloses the semiconductor device of claim 12.	Hwang in view of Lue does not explicitly disclose  a second upper gate electrode disposed above the string selection line inside the upper gate stack; and a vertically extending second upper stud disposed on the second upper gate electrode.	However, Jeong discloses (Fig. 19) a second upper gate electrode (top electrode not labeled above 30d, hereinafter “G2”, Para [0114]) disposed on (G2 disposed on 30d) a string selection line (30d, string selection line electrode, Para [0113]) inside (G2 is inside G2/30) an upper gate stack (G2/30, upper stack structure, Para [0057]); and	a vertically extending, second upper stud (UCP, upper contact plug, Para [0116]) disposed on the second upper gate electrode (UCP is disposed on G2).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the upper electrode structure of Jeong as it allows for a plurality of string selection configurations by including multiple string selection lines (Jeong, Para [0113]).	Claim 14, Hwang in view of Lue and Jeong discloses the semiconductor device of claim 13, wherein the selection line stud is thicker than the second upper stud (Jeong Fig. 19, UCP of 30c is thicker vertically than UCP of G2), and the first upper stud is thicker than the selection line stud (Hwang, Fig. 7E, stud1 is vertically thicker than SLS).	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Lue (US 2012/0182808) in further view of Baek (US 2020/0043830) .	Claim 15, Hwang in view of Lue discloses the semiconductor device of claim 1.	Hwang in view of Lue does not explicitly disclose further comprising: a peripheral circuit structure formed between the substrate and the memory stack.	However, Baek discloses (Fig. 5A) a memory device comprising: a peripheral circuit structure (220, circuit device in peripheral circuit area PERI, Para [0068]]) formed between (220 is between 201 and 130) a substrate (201, base substrate, Para [0072]) and a memory stack (130, gate stack, Para [0045]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the peripheral circuit of Baek as it includes logic and power circuitry for the memory device(Baek, Para [0038]).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Jeong (US 2017/0200676) in further view of Lue (US 2012/0182808).	Claim 16, Hwang discloses (see annotated Fig. 7E below) a semiconductor device comprising: 	a substrate (100, substrate, Para [0045]) including a cell array region (CAR), a first extension region (E1), and a second extension region (E2), the first extension region being disposed between the cell array region and the second extension region (E1 is disposed between CAR and E2); 		a memory stack (115, stacked structure, Para [0045]) disposed on (115 is on 100) the substrate, the memory stack including (115 includes 110) a lower gate electrode (110, first gate patterns, Para [0045]);	a channel structure (130, vertical active pattern, Para [0045]) disposed in the cell array region (130 disposed in CAR) and vertically penetrating the memory stack (130 vertically penetrates 115); 	an upper gate stack (315/415, stacked structure includes gate patterns 410, Para [0056]) disposed on the memory stack (315/415 is on 115), the upper gate stack including a string selection line (uppermost 410 may be gate of string selection, hereinafter “SSL”, Para [0060]); 	a channel contact (430, fourth vertical active pattern, considered contact as it is connected to 130 through 230 and 330, Para [0056] –[0057]) vertically penetrating the upper gate stack (430 vertically penetrates 415) and connected to the channel structure (430 connected to 130 through 230 and 330, Para [0056] –[0057]);	a vertically extending memory gate contact (560a on 110 of 115, first contact portion, hereinafter “MGC”, Para [0116]) disposed on the lower gate electrode in the second extension region (MGC is disposed on 110 in E2); and 	a vertically extending selection line stud (563a/575a on SSL, second contact plug/second contact portion, hereinafter “SLS”, Para [0153]) disposed on the string selection line in the first extension region (SLS is disposed on SSL in E1), and the selection line stud includes a material different from a material of the memory gate contact (575a of SLS may be formed of different material than 560a of MGC, Para [0117]).	Hwang does not explicitly disclose the upper gate stack including string selection lines; string selection line isolation layers disposed between the string selection lines and extending in a first horizontal direction;	wherein the string selection line includes a material different from a material of the lower gate electrode. 	However, Jeon discloses an upper gate stack (30, upper stack structure, Para [0057]) including string selection lines (30c/30d of 30 may be string selection lines, Para [0113]); 	string selection line isolation layers disposed between (30c/30d have an insulating layer between them not labeled but described in Para [0056], hereinafter “iso”) the string selection lines and extending in a first horizontal direction (iso extends in horizontal direction);	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the upper electrode structure of Jeong as it allows for a plurality of string selection configurations by including multiple string selection lines (Jeong, Para [0113]).	Furthermore,  Lue discloses a memory device where string selection lines may comprise polysilicon and word (gate) lines may comprise tungsten (Para [0024]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lue, including the specific material of the string selection lines and gates  to the teachings of Hwang. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a string selection line and gate (word) line respectively. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.

    PNG
    media_image1.png
    824
    1010
    media_image1.png
    Greyscale

Claim 17, Hwang in view of Jeong and Lue discloses the semiconductor device of claim 16.	Hwang discloses (see annotated Fig. 7E above) further comprising: 	an isolation insulating layer (125/225/325, first/second/third data storing layer may comprise dielectric layers, hereinafter “IIL” Para [0047]) extending in the first horizontal direction over the cell array region, the first extension region, and the second extension region (IIL extends horizontally over CAR, E1, and E2) and disposed outside the string selection lines (IIL is disposed outside of 415 and outside of selection lines).	Claim 18, Hwang in view of Jeong and Lue discloses the semiconductor device of claim 17.	Hwang discloses (see annotated Fig. 7E above) wherein the isolation insulating layer vertically penetrates the memory stack and the upper gate stack (IIL vertical penetrates 115 and 315).	Claim 19, Hwang in view of Jeong and Lue discloses the semiconductor device of claim 17.	Hwang discloses (see annotated Fig. 7E above) wherein the isolation insulating layer vertically penetrates the memory stack (IIL vertically penetrates 115), and the semiconductor device further includes a stack isolation layer (425, fourth data storing layer can be same configuration of 125, Para [0058]) disposed on the isolation insulating layer and vertically penetrating the upper gate stack (425 is disposed on IIL and vertically penetrates 415).	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2012/0061744) in view of Jeong (US 2017/0200676).	Claim 20, Hwang discloses (Fig. 7E) a semiconductor device comprising: 	a memory stack (115, stacked structure, Para [0045]) disposed on (115 is on 100) a substrate (100, substrate, Para [0045]), the memory stack including (115 includes 110) a lower gate electrode (110, first gate patterns, Para [0045]); 	channel structures (130, vertical active pattern, Para [0045]) vertically penetrating the memory stack (130 penetrates 115); 	(415, stacked structure includes gate patterns 410, Para [0056]) disposed on the memory stack (415 is on 115), the upper gate stack including a first upper gate electrode (second topmost 410, gate pattern, hereinafter “G1”, Para [0056]), a string selection line (uppermost 410 may be gate of string selection, hereinafter “SSL”, Para [0060]) disposed on the first upper gate electrode (SSL is on G1); 	channel contacts (430, fourth vertical active pattern, considered contact as it is connected to 130 through 230 and 330, Para [0056] –[0057]) vertically penetrating the upper gate stack (430 vertically penetrates 415) and connected to the channel structures (430 connected to 130 through 230 and 330, Para [0056] –[0057]);	a string selection line isolation layer (405, fourth insulating patterns, Para [0056]) disposed between the channel contacts (portions of 405 are laterally between individual 430s); 	an isolation insulating layer (125/225/325/425, first/second/third/fourth data storage layer may be dielectric layers, Para [0047], [0058] –[0059]) vertically penetrating the memory stack and the upper gate stack (125/225/325/425 vertically penetrates 115 and 415); 	a vertically extending memory gate contact (560a on 110 of 115, first contact portion, hereinafter “MGC”, Para [0116]) disposed on the lower gate electrode (MGC on 110);	vertically extending channel studs (563a/575b on 430s, first contact portion/second contact portion, hereinafter “cstuds”, Para [0119]) disposed on the channel contacts (cstuds are on 430); 	a vertically extending, first upper stud (563a/575b on G1, hereinafter “stud1”, Para [0119]) disposed on the first upper gate electrode (stud1 is disposed on G1); 	and a vertically extending selection line stud (563a/575a on SSL, second contact plug/second contact portion, hereinafter “SLS”, Para [0153]) disposed on the string selection line (SLS disposed on SSL), wherein the string selection line (SSL as a gate pattern may comprise polycrystalline silicon semiconductor, Para [0046]) and the selection line stud include polysilicon (SLS may comprise same material as 560a which may comprise doped semiconductor which may be polycrystalline, Para [0046], [0117]-[0119]),	the lower gate electrode (110 may be tungsten, Para [0046]) and the memory gate contact comprise tungsten (560a of MGC may be tungsten, Para [0117]).	a top surface of the selection line stud is disposed at a higher level than a top surface of the memory gate contact (top surface of SLS is disposed at higher level than top surface of MGC).
	Hwang does not explicitly disclose a second upper gate electrode disposed on the string selection line;
a vertically extending, second upper stud disposed on the second upper gate electrode.	However, Jeong discloses (Fig. 19) a second upper gate electrode (top electrode not labeled above 30d, hereinafter “G2”, Para [0114]) disposed on (G2 disposed on 30d) a string selection line (30d, string selection line electrode, Para [0113]);
	a vertically extending, second upper stud (UCP, upper contact plug, Para [0116]) disposed on the second upper gate electrode (UCP is disposed on G2).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the upper electrode structure of Jeong as it allows for a plurality of string selection configurations by including multiple string selection lines (Jeong, Para [0113]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819